Order, Supreme Court, New York County (Edward H. Lehner, J.), entered April 16, 1992, which, inter alia, granted the defendants’ motions for an extension of time to answer, unanimously affirmed, with costs.
We agree with the IAS Court that plaintiffs’ prosecution of a duplicative action in Federal court created confusion, such that it cannot be said that defendants’ failure to timely serve answers in this action was deliberately dilatory or evinced an intention to abandon the defense of this action (see, Cohen v Pegalis & Wachsman, 99 AD2d 457; Marr v S.G.S.G. Constr. Corp., 89 AD2d 513). No prejudice is discernable from the relatively short delay, answers having been served in the identical Federal action that was being actively litigated (see, Cirano, S.p.A. v Pantstudio Ltd., 179 AD2d 361), and, as the IAS Court found, meritorious defenses having been raised. Concur — Sullivan, J. P., Ellerin, Wallach, Kupferman and Ross, JJ.